MEMORANDUM DECISION
                                                                         FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                Mar 29 2019, 8:58 am

regarded as precedent or cited before any                                CLERK
                                                                     Indiana Supreme Court
court except for the purpose of establishing                            Court of Appeals
                                                                          and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
David Pannell                                            Curtis T. Hill, Jr.
Greencastle, Indiana                                     Attorney General of Indiana
                                                         Natalie F. Weiss
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

David Pannell,                                           March 29, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-PL-1684
        v.                                               Appeal from the LaPorte
                                                         Superior Court
Bessie Leonard,                                          The Honorable Richard R.
Appellee-Plaintiff.                                      Stalbrink, Jr., Judge
                                                         Trial Court Cause No.
                                                         46D02-1801-PL-111



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-PL-1684 | March 29, 2019               Page 1 of 6
[1]   David Pannell appeals the trial court’s order dismissing his complaint. He

      raises one issue which we revise and restate as whether the court erred in

      granting the motion to dismiss filed by Bessie Leonard. We affirm.


                                      Facts and Procedural History

[2]   On January 24, 2018, Pannell filed a complaint in the LaPorte Superior Court

      titled “Plaintiff’s State 42 U.S.C. § 1983 Civil Complaint.” Appellant’s

      Appendix Volume II at 6-9. On February 6, 2018, Pannell filed an amended

      complaint requesting “damages, declaratory judgment, and TRO and

      preliminary injunction relief, alleging that Defendant violated his right to

      ‘access to the courts’ under the Fourteenth Amendment to the United States

      Constitution.” Id. at 13. He asserted that Leonard, a correctional employee

      and a supervisor of the prison law library, deliberately violated his right to

      access the courts and prevented him from filing a motion in the district court or

      the Seventh Circuit resulting in the dismissal of his appeal by the Seventh

      Circuit.


[3]   On March 5, 2018, Leonard filed a notice of removal to federal court. On

      March 6, 2018, the United States District Court for the Northern District of

      Indiana entered an order which states:


              David Pannell, a prisoner without a lawyer, filed this case in the
              LaPorte Superior Court. The Defendant removed it to this court
              because it included a federal claim. It was her right to do so. See
              28 U.S.C. § 1441. However, Pannell cannot litigate in this court
              because he is a restricted filer. See Pannell v. Neal, Case No. 17-


      Court of Appeals of Indiana | Memorandum Decision 18A-PL-1684 | March 29, 2019   Page 2 of 6
                 1573 (7th Cir. April 11, 2017). Therefore it is impossible for this
                 case to proceed in this court.

                 The defendant cannot be made to litigate a federal claim in State
                 court if she chooses to remove it. However, the restriction which
                 precluded Pannell from litigating civil cases in this court did not
                 preclude him from litigating State claims in State court. These
                 competing interests can be accommodated by dismissing the
                 federal claims and remanding the State claims back to State
                 court.

                 For these reasons, the federal claims are DISMISSED
                 WITHOUT PREJUDICE and the remaining State claims are
                 REMANDED to the LaPorte Superior Court in 46D02-1801-PL-
                 111.


      Id. at 32.


[4]   On April 5, 2018, Leonard filed a motion to dismiss pursuant to Trial Rule

      12(B)(6) in the LaPorte Superior Court. Leonard alleged that the action must

      be dismissed because there were no state claims to remand and that Pannell

      admitted there were no state claims in his motion to reinstate. 1 On April 20,

      2018, the LaPorte Superior Court granted Leonard’s motion to dismiss without

      prejudice.


[5]   On May 16, 2018, Pannell filed a second amended complaint titled “Plaintiff’s

      Amended State 42 U.S.C. § 1983 Civil Rights Complaint” and again asserting

      “damages, declaratory judgment, and TRO and Preliminary Injunction Relief,




      1
          The record does not include a copy of Pannell’s motion to reinstate.


      Court of Appeals of Indiana | Memorandum Decision 18A-PL-1684 | March 29, 2019   Page 3 of 6
      alleging that [Leonard] violated his right to ‘Access To the Courts’ under the

      Fourteenth Amendment to the United States Constitution.” Id. at 35. He

      asserted that the LaPorte Superior Court “has jurisdiction over [his] claim of

      Federal Constitutional Rights under 42 U.S.C. §§ 1331 and 1343(3) and (4).”

      Id.


[6]   On May 30, 2018, Leonard filed a motion to dismiss for lack of subject matter

      jurisdiction and failure to state a claim upon which relief may be granted

      pursuant to Trial Rules 12(B)(1) and (6). On June 7, 2018, the court granted the

      State’s motion and dismissed the matter with prejudice.


                                                  Discussion

[7]   Although Pannell is proceeding pro se, such litigants are held to the same

      standard as trained attorneys and are afforded no inherent leniency simply by

      virtue of being self-represented. Zavodnik v. Harper, 17 N.E.3d 259, 266 (Ind.

      2014) (citing Matter of G.P., 4 N.E.3d 1158 (Ind. 2014)). This Court will “not

      become an advocate for a party, or address arguments that are inappropriate or

      too poorly developed or expressed to be understood.” Basic v. Amouri, 58

      N.E.3d 980, 984 (Ind. Ct. App. 2016), reh’g denied.


[8]   The issue is whether the trial court erred in granting the motion to dismiss filed

      by Leonard. “We review de novo the trial court’s grant or denial of a motion

      based on Indiana Trial Rule 12(B)(6).” Bd. of Comm’rs of Union Cty. v.

      McGuinness, 80 N.E.3d 164, 167 (Ind. 2017) (quoting Caesars Riverboat Casino,

      LLC v. Kephart, 934 N.E.2d 1120, 1122 (Ind. 2010)). “In so reviewing, ‘we look

      Court of Appeals of Indiana | Memorandum Decision 18A-PL-1684 | March 29, 2019   Page 4 of 6
      at the complaint in the light most favorable to the plaintiff, with every inference

      drawn in its favor, to determine if there is any set of allegations under which the

      plaintiff could be granted relief.’” Id. (quoting King v. S.B., 837 N.E.2d 965, 966

      (Ind. 2005)). “A dismissal under Trial Rule 12(B)(6) is improper unless it

      appears to a certainty that the plaintiff would not be entitled to relief under any

      set of facts.” Id. “[W]e review de novo a trial court’s ruling on a motion to

      dismiss under Trial Rule 12(B)(1) where the facts before the trial court are

      undisputed.” GKN Co. v. Magness, 744 N.E.2d 397, 401 (Ind. 2001).


[9]   Pannell argues that the United States District Court for the Northern District of

      Indiana erroneously dismissed his complaint. Without citation to the record,

      he asserts that “the trial court relied ‘solely’ upon the defendant’s assertion that

      ‘[b]ecause the district court dismissed without prejudice pursuant to Mack

      Order,[ 2] there is no claim pending before this Court[’]; and, the district court’s

      ‘Order.’” Appellant’s Brief at 19. He argues that Leonard failed to carry her

      burden “of establishing that the LaPorte Superior Court ‘lacked subject-matter’

      to hear [his] ‘constitutional claims’ which were ‘dismissed without prejudice’ by

      the district court.” Id. at 20. He also contends that Leonard cannot sustain her

      burden of proof that his constitutional claims are barred by the doctrine of res




      2
        Pannell cites Support Systems Int’l., Inc. v. Mack, which addressed repetitive filings and the cumulative effect
      in clogging the processes of the court and in burdening judges and staff to the detriment of litigants having
      meritorious cases. 45 F.3d 185, 185 (7th Cir. 1995).

      Court of Appeals of Indiana | Memorandum Decision 18A-PL-1684 | March 29, 2019                          Page 5 of 6
       judicata. Leonard responds that Pannell failed to provide any alleged violation

       of a state law.


[10]   To the extent Pannell challenges the order of the United States District Court

       for the Northern District of Indiana, this Court will not review it. See Woolery v.

       Grayson, 110 Ind. 149, 150, 10 N.E. 935, 936 (1887) (noting that it cannot be

       doubted that the state courts have no power to review, in any manner, the

       decisions of the federal court). Pannell does not point to any state law claim in

       his complaints or to any state authority supporting his claim or develop a

       cogent argument demonstrating any error in the trial court’s order. Under these

       circumstances, we cannot say that the trial court erred in granting Leonard’s

       motion to dismiss.


                                                   Conclusion

[11]   For the foregoing reasons, we affirm the trial court’s dismissal of Pannell’s

       complaint.


[12]   Affirmed.


       May, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-PL-1684 | March 29, 2019   Page 6 of 6